DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 September 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-29 have been cancelled.  Claims 30-49 have been considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 33, 34, 36-39, 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. (US Publication No. 2015/0299623) in view of NCBI Reference Sequence WP_095357935.1 (published 30 August 2017).
	Gori et al. describe detergent compositions comprising a surfactant and an enzyme such as a mannanase (abstract; paragraph [0007]).  The composition can include a protease and/or 
	Gori et al. do not describe a mannanase having at least 95% sequence identity with SEQ ID NO: 3.
NCBI Reference Sequence WP_095357935.1 describes the amino acid sequence of a mannanase from Paenibacillus sp. 7523-1.  As shown by the sequence alignment below, the NCBI sequence (bottom sequence) has 98% sequence identity with SEQ ID NO: 3 (top sequence) of the present application.

    PNG
    media_image1.png
    727
    729
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have used the NCBI mannanase in the Gori et al. enzyme compositions because it belongs to the general class of mannanases which Gori et al. teach are useful in the enzyme composition.
Response to Arguments
	Applicant has argued that the 103 rejection is inappropriate because the Office Action does not provide a reason as to why it would have been obvious to use the particular mannanase described by NCBI Reference Sequence WP_095357935.1 in the composition of Gori et al.  The argument is not convincing because Gori et al. teach that any mannanase would 

Claims 30, 33, 34, 36-38, 40, 43, 44 and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US Publication No. 2018/0320158) in view of NCBI Reference Sequence WP_095357935.1 (published 30 August 2017).
Bao et al. describe detergent compositions comprising a mannanase for cleaning fabrics and hard surfaces and use in additional industrial applications (abstract).  The detergent composition may include a surfactant and may be formulated in a granule form which comprises a core particle with a coating (paragraphs [0112], [0114] and [0127]).  The composition can include a protease and/or an alpha-amylase (paragraph [0123), and can include various other detergent adjunct substances such as builders, bleach components, chelators, optical brighteners, dye transfer inhibiting agents, dispersants, suds suppressors, perfumes, antioxidants, hydrotropes and soil release polymers (paragraph [0119]).   The detergent compositions can be used to clean a surface, dishware or fabric thereby degrading mannan (paragraphs [0165]-[0166]), or can be used to hydrolyze polysaccharide chains (i.e., a cellulosic material) containing mannans (paragraph [0167]).  The mannanase can be produced by cultivating a host cell which comprises a polynucleotide encoding the mannanase operably linked to a control sequence (paragraphs [0097]-[0109; claims 27-30).  Use of multiple polynucleotides in the host cell is an obvious variation for increasing production of the desired protein (i.e., the mannanase).

NCBI Reference Sequence WP_095357935.1 describes the amino acid sequence of a mannanase from Paenibacillus sp. 7523-1.  As shown by the sequence alignment below, the NCBI sequence (bottom sequence) has 98% sequence identity with SEQ ID NO: 3 (top sequence) of the present application.

    PNG
    media_image1.png
    727
    729
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have used the NCBI mannanase in the Bao et al. enzyme compositions and methods because it would be the simple substitution of one known element for another to obtain predictable results.
Response to Arguments
Applicant has argued that the 103 rejection is inappropriate because the Office Action does not provide a reason as to why it would have been obvious to use the particular mannanase described by NCBI Reference Sequence WP_095357935.1 in the composition of Bao et al.  The argument is not convincing because, as discussed above, it would have been obvious to one of ordinary skill in the art to have used the NCBI mannanase in the Bao et al. enzyme compositions and methods because it would be the simple substitution of one known element for another to obtain predictable results.  While some mannanases might be more effective than others in the Bao composition, this does not preclude a finding of obviousness in the use of the NCBI mannanase in the Bao composition.  The substitution of any mannanase for the ones described by Bao et al. would be expected to provide the same general results, i.e., it is the mannanase activity of the polypeptide which provides for the mannanase detergent composition performance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 30-34, 36, 37, 46 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 15, 17-19, 22-24, 26 and 28 of copending Application No. 16/754698. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘698 applicant recites species within the scope of the claims of the present application.  Note that SEQ ID NO: 4 recited in Claim 3 of the ‘698 application has a sequence 100% identical with SEQ ID NO: 4 of the present application and 96.7% sequence identity with SEQ ID NO: 3 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 30-34, 36-39, 46 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 15, 17-19, 22-24, 26 and 28 of copending Application No. 16/754698 in view of Gori et al. (US Publication No. 2015/0299623).
As discussed above the claims of the ‘698 application describe species within the scope of the claims of the present application with the exception of a liquid detergent comprising a polyol or other detergent adjunct components.  Gori et al. describe detergent compositions comprising a surfactant and an enzyme such as a mannanase (abstract; paragraph [0007]).  The composition may be in the form of a liquid and include a polyol such as propylene glycol to stabilize the preparation (paragraphs [0154] and [0155]).  The composition can also include various other detergent adjunct substances such as builders, co-builders, bleach components, polymers, fabric hueing agents, hydrotropes, soil release polymers and anti-redeposition agents (paragraphs [0101-[0107]). Thus, it would have been obvious to formulate the detergent .
This is a provisional nonstatutory double patenting rejection.

Claims 30-34, 36-38, 40-44, and 46-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 15, 17-19, 22-24, 26 and 28 of copending Application No. 16/754698 in view of Bao et al. (US Publication No. 2018/0320158).
As discussed above the claims of the ‘698 application describe species within the scope of the claims of the present application with the exception of the granule comprising a core particle, detergent adjunct components as recited by Claim 38, and production of the mannanase by a recombinant host cell.  Bao et al. describe detergent compositions comprising a mannanase for cleaning fabrics and hard surfaces and use in additional industrial applications (abstract).  The detergent composition may include a surfactant and may be formulated in a granule form which comprises a core particle with a coating (paragraphs [0112], [0114] and [0127]).  The composition can also include various other detergent adjunct substances such as builders, bleach components, chelators, optical brighteners, dye transfer inhibiting agents, dispersants, suds suppressors, perfumes, antioxidants, hydrotropes and soil release polymers (paragraph [0119]).   The detergent compositions can be used to clean a surface, dishware or fabric thereby degrading mannan (paragraphs [0165]-[0166]), or can be used to hydrolyze i.e., a cellulosic material) containing mannans (paragraph [0167]).  The mannanase can be produced by cultivating a host cell which comprises a polynucleotide encoding the mannanase operably linked to a control sequence (paragraphs [0097]-[0109; claims 27-30).  Use of multiple polynucleotides in the host cell is an obvious variation for increasing production of the desired protein (i.e., the mannanase).  Thus, it would have been obvious to formulate the detergent composition recited by the claims of the ‘698 application as granule comprising a core particle and other detergent adjunct substances and to have produced the mannanase by a recombinant host cell because Bao et al. teach that such formulations and host cells are beneficial for a mannanase-containing detergent composition.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant has requested that the Double Patenting rejections be held in abeyance until the application is otherwise in condition for allowance.  Consequently, the Double Patenting rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652